                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

UNITED STATES OF AMERICA,                        )
                                                 )
                       Plaintiff,                )
                                                 )
v.                                               )
                                                 )                 No. 3:19-CR-160-TAV-HBG
DOMINIQUE CHANDLER,                              )
                                                 )
                       Defendant.                )


                                MEMORANDUM AND ORDER

       All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

§ 636(b) for disposition or report and recommendation regarding disposition by the District Court

as may be appropriate. This case is before the Court on Defendant Chandler’s Motion to Continue

[Doc. 36], filed on January 2, 2020.

       Defendant Chandler requests for the Court to continue the February 18, 2020 trial date, as

well as the motion and plea deadlines in this case. Defendant Chandler asserts that granting a

continuance in the present case will serve the ends of justice by providing additional time to

properly prepare the case and permit the parties the opportunity to make a full resolution of all

pending issues. Further, the motion states that counsel has explained the right to a speedy trial to

the Defendant, who understands that all time between the filing of the motion and the new trial

date will be fully excludable. The motion also relates that the Government does not object to the

requested continuance. The parties have conferred with Chambers and agreed on a new trial date

of March 31, 2020.
       The Court finds the Defendant’s motion to continue the trial and other deadlines to be

unopposed by the Government and to be well-taken. The Court also finds that the ends of justice

served by granting a continuance outweigh the interest of the Defendant and the public in a speedy

trial. 18 U.S.C. § 3161(h)(7)(A). The Indictment [Doc. 1] charges Defendant Chandler with

conspiracy to possess with intent to distribute 50 grams or more of methamphetamine, conspiracy

to distribute and possess with intent to distribute 100 grams or more of a mixture and substance

containing a detectable amount of heroin, conspiracy to possess with intent to distribute 50 grams

or more of methamphetamine, possession with intent to distribute 100 grams or more of a mixture

and substance containing a detectable amount of heroin, and the use of a firearm in furtherance of

a drug trafficking crime. Further, the Court notes that both of Defendant Chandler’s codefendants

have filed plea agreements in the present case. Assistant Federal Defender Mary Margaret Kincaid

relates that, despite the exercise of due diligence, she needs additional time to resolve pretrial

matters and to prepare the case for trial. The Court finds that without a continuance, defense

counsel would not have the reasonable time necessary to prepare for trial, despite counsel’s

exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

       Accordingly, Defendant’s unopposed motion [Doc. 31] to continue the trial date is

GRANTED, and the trial is reset to March 31, 2020. The Court finds that all the time between

the filing of the motion for a continuance on January 2, 2020, and the new trial date of March

31, 2020, is fully excludable time under the Speedy Trial Act for the reasons set forth herein. See

18 U.S.C. § 3161(h)(1)(D) & -(7)(A)-(B). With regard to additional scheduling in this case, the

deadline for filing pretrial motions is extended to January 30, 2020. Responses to pretrial motions

are due on or before February 13, 2020. The parties are to appear before the undersigned for a

final pretrial conference on March 13, 2020, at 1:30 p.m. This date shall also be the deadline for



                                                2
concluding plea negotiations and providing reciprocal discovery. The Court instructs the parties

that all motions in limine must also be filed no later than March 16, 2020. Special requests for

jury instructions shall be submitted to the District Judge no later than March 20, 2020, and shall

be supported by citations to authority pursuant to Local Rule 7.4.

       Accordingly, it is ORDERED as follows:

               (1) The Defendant’s Motion to Continue [Doc. 36] is GRANTED;

               (2) The trial of this matter is reset to commence on March 31, 2020,
               at 9:00 a.m., before the Honorable Thomas A. Varlan, United States
               District Judge;

               (3) All time between the filing of the motion on January 2, 2020,
               and the new trial date of March 31, 2020, is fully excludable time
               under the Speedy Trial Act for the reasons set forth herein;

               (4) The deadline for filing pretrial motions is extended to January
               30, 2020. Responses to pretrial motions are due on or before
               February 13, 2020;

               (5) The parties are to appear before the undersigned for a final
               pretrial conference on March 13, 2020 at 1:30 p.m. This date is
               also the deadline for concluding plea negotiations and for providing
               reciprocal discovery;

               (6) The Court instructs the parties that all motions in limine must be
               filed no later than March 16, 2020; and

               (7) Special requests for jury instructions shall be submitted to the
               District Judge no later than March 20, 2020, and shall be supported
               by citations to authority pursuant to Local Rule 7.4.

       IT IS SO ORDERED.
                                              ENTER:


                                              United States Magistrate Judge




                                                 3
